DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2017/004310 filed 02/07/2017, which claims benefit of the Japanese Application No. JP2016-023453, filed 02/10/2016, has been received and acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-8 under 35 U.S.C. § 103 over Futamura (U.S. 2015/0101712), and Wakitani (JP-2009173959) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (U.S. 2011/0162762).  

Regarding Claim 1, Matsuda teaches a high strength steel sheet and method for manufacturing (abstract). Matsuda teaches a high strength steel sheet having a chemical composition comprising the components listed below within Table I (paragraphs [0021]-[0028]; Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-
With respect to the feature of “a tensile strength of 1320 MPa or more, (tensile strength × total elongation) of 18000 MPa·% or more, and (tensile strength × hole expansion ratio) of 40000 MPa·% or more”, the examiner points out that Matsuda does teach these concepts, e.g., within paragraph [0029] Matsuda teaches a tensile strength of 980 MPa or more, within paragraph [0054] Matsuda teaches (tensile strength × total elongation) of 20000 MPa·% or more (paragraph [0118]). See MPEP § 2144.05(I). Further, the examiner points out that Example 27 shown within Tables 2-3, deriving from composition “R” as shown below within Table I and within Matsuda’s Table 1, satisfies all of the above limitations as shown within Tables 1-3 with the exception of the amount of manganese of which is 0.18% under the lower endpoint required by the instant claim. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. As such the amount of manganese in question is so close, and further as the remaining properties satisfy all the limitations within the instant claim, that this steel is considered meet all limitations within the instant claim. 
Regarding Claim 3, Matsuda teaches an average C content in the retained austenite within the steel sheet microstructure being 0.70% or more (paragraph [0057]). See MPEP § 2144.05(I).
Regarding Claim 5, Matsuda teaches V being included in an amount of 0.005% to 1.0%, by mass% (paragraph [0032]). 
Regarding Claim 7, Matsuda teaches V being included in an amount of 0.005% to 1.0%, by mass% (paragraph [0032]). 
Table I – The composition of instant claim 1 compared to the teachings of Matsuda (U.S. 2011/0162762).
Ref.
CWt %
SiWt %
MnWt %
PWt %
SWt %
AlWt %
NWt %
FeWt %
Claim 1
0.20 - 0.40
0.5 - 2.5
>2.4 - 5.0
≤ 0.1
≤ 0.01
0.01 - 0.5
≤ 0.01
Bal.
Matsuda
0.17 - 0.73
≤ 3.0
0.5 - 3.0
≤ 1.0
≤ 0.07
≤ 3.0
≤ 0.01
Bal.
Steel “R”
0.335
2.01
2.22
0.004
0.0028
0.043
0.0041
Bal.


Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (U.S. 2011/0162762) as applied to claim 1 above, and further in view of Futamura (U.S. 2015/0101712, previously cited). 

Regarding Claim 2, Matsuda is relied upon for the reasons given above in addressing claim 1. However, Matsuda is silent regarding an average crystal grain diameter of the retained austenite in the steel sheet. 
Futamura teaches a high strength steel sheet (abstract). Futamura teaches an average crystal grain diameter of the retained austenite in the steel sheet microstructure being preferably less than 10 µm (paragraph [0090]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
The examiner further points out that Futamura teaches “Decreasing the average circle-equivalent diameter D of the prior γ grains makes it possible to further improve all of elongation, stretch-flangeability, and bendability (paragraph [0089]). Thus, it would have been obvious to one of ordinary skill to decrease the grain diameter to 2.0 µm or less, since Futamura teaches this would result in improved elongation, stretch-flangeability, and bendability. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuda with the concepts of Futamura with the motivation of improving the steels elongation, stretch-flangeability, and bendability by decreasing the retained austenite average crystal grain diameter. 
Regarding Claim 4, Matsuda teaches an average C content in the retained austenite within the steel sheet microstructure being 0.70% or more (paragraph [0057]). See MPEP § 2144.05(I).
Regarding Claim 6, Matsuda teaches V being included in an amount of 0.005% to 1.0%, by mass% (paragraph [0032]). 
Regarding Claim 8, Matsuda teaches V being included in an amount of 0.005% to 1.0%, by mass% (paragraph [0032]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735